Citation Nr: 0504525	
Decision Date: 02/17/05    Archive Date: 02/24/05

DOCKET NO.  03-33 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
chronic cervical spine disability and residuals of a left 
shoulder fracture, previously claimed as fibromyalgia with 
trigger points on the upper shoulders, bilaterally, and upper 
back.

2.  Entitlement to service connection for cervical 
radiculopathy, to include as secondary to a chronic cervical 
spine disability and residuals of a left shoulder fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veterans served on active duty from October 1994 to May 
1986.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision by the Washington, 
D.C., Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, inter alia, denied the veteran's 
application to reopen his previously denied claim of 
entitlement to service connection for a chronic cervical 
spine disability and residuals of a left shoulder fracture, 
previously claimed as fibromyalgia with trigger points on the 
upper shoulders, bilaterally, and upper back, for failure to 
submit new and material evidence, and denied his claim of 
entitlement to service connection for cervical radiculopathy, 
to include as secondary to a chronic cervical spine 
disability and residuals of a left shoulder fracture.

The file indicates that in correspondence dated in October 
and November 2004, the veteran reported that she was unable 
to maintain her clerical job because of her service-connected 
psychiatric disability.  She is currently rated as 70 percent 
disabled, combined, as a result of her service-connected 
disabilities.  In essence, she has presented a claim of 
entitlement to a total disability evaluation for individual 
unemployability due to her service-connected disabilities.  
Additionally, in correspondence dated in November 2004, she 
claimed entitlement to an increased evaluation for a low back 
disability and also applied to reopen her previously denied 
claim of entitlement to service connection for a duodenal 
ulcer.  As these aforementioned issues have not been 
adjudicated, they are referred to the RO for appropriate 
action.

The issue of whether new and material evidence has been 
submitted to reopen a previously denied claim of entitlement 
to service connection for bilateral hearing loss is remanded 
to the RO via the Appeals Management Center in Washington, 
D.C.


FINDINGS OF FACT

1.  In an unappealed rating decision dated in April 1996, the 
veteran's claim to reopen the issue of entitlement to service 
connection for an orthopedic and neurological disability of 
her neck were denied for failure to submit new and material 
evidence.

2.  The veteran submitted a claim to reopen the issue of 
entitlement to service connection for an orthopedic and 
neurological disability of her neck and shoulders in April 
2003.

3.  The additional evidence submitted subsequent to April 
1996 is cumulative and redundant, does not bear directly and 
substantially upon the specific matters under consideration, 
and is not, by itself or in connection with evidence 
previously assembled, does not raise a reasonable possibility 
of substantiating the veteran's claim.

4.  The objective medical evidence does not establish that 
the veteran has a current diagnosis of cervical 
radiculopathy. 


CONCLUSIONS OF LAW

1.  New and material evidence has not been received regarding 
the previously denied claim of service connection for an 
orthopedic and neurologic disability of the neck and 
shoulders, and therefore, the claim is not reopened.  38 
U.S.C.A. § 5108, 7104 (West 2002); 38 C.F.R. § 3.156(a) 
(2004).

2.  Cervical radiculopathy was not incurred or aggravated by 
military service, nor is proximately due to, or the result of 
a service-connected disorder.  38 U.S.C.A. § 1110, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters
In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

The RO has provided the veteran with express notice of the 
provisions of the VCAA in correspondence dated in April 2003, 
in which it provided the veteran with an explanation of how 
VA would assist her in obtaining necessary information and 
evidence.  The veteran has been made aware of the information 
and evidence necessary to substantiate her claims and has 
been provided opportunities to submit such evidence.  A 
review of the claims file also shows that VA has conducted 
reasonable efforts to assist her in obtaining evidence 
necessary to substantiate her claims during the course of 
this appeal.  The veteran's claims folder includes her 
service medical records and all pertinent private and VA 
medical records covering the period from 1986 to 2004.  The 
veteran has specifically stated that in recent years she has 
been receiving her medical treatment exclusively from VA 
sources and a review of the claims file shows that all 
current treatment reports that are relevant to her claims 
have been duly obtained and associated with the evidence.  
Finally, she has not identified any additional, relevant 
evidence that has not otherwise been requested or obtained.  
The veteran has been notified of the evidence and information 
necessary to substantiate her claims, and she has been 
notified of VA's efforts to assist her.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating the claims.  For these reasons, further 
development is not necessary to meet the requirements of 
38 U.S.C.A. §§ 5103 and 5103A.

(a.)  New and Material Evidence

The veteran filed her original claim for a chronic disability 
manifested by pain in her neck, upper back and both shoulders 
in May 1989.  At the time of her claim, she was service-
connected for low back pain with sciatica.  Records reviewed 
by the RO pursuant to her claim included her service medical 
records, which show no objective neurological or orthopedic 
diagnosis during active duty indicating onset of a 
fibromyalgia condition or other chronic orthopedic disability 
affecting her cervical spine or shoulders during service, and 
VA and private medical records dated 1986 to 1989, including 
a December 1989 VA examination report, showing a diagnosis of 
fibromyalgia of her shoulders and upper back beginning in 
1989.  The veteran contended, in essence, that her neck and 
shoulder symptoms had their onset during active duty and were 
related to injuries sustained during physical training.  The 
evidence did not show an etiological link between the 
veteran's service-connected disabilities and her 
fibromyalgia.  The claim was denied in March 1990 and the 
veteran was notified of this adverse determination and her 
appellate rights in a letter dated in April 1990.  She filed 
a timely Notice of Disagreement in May 1990 and was issued a 
Statement of the Case in May 1990.  Thereafter, the record 
indicates that she failed to file a timely substantive appeal 
to perfect her appeal and the March 1990 denial became final.  
38 U.S.C.A. § 7105.

The claims file shows that the veteran filed claims to reopen 
the issue of entitlement to service connection for an 
orthopedic and neurological disability of her neck on several 
occasions between 1991 and 1996.  These claims were denied in 
rating decisions dated in August 1992, April 1993, August 
1995, and April 1996, for failure to submit new and material 
evidence.  In each decision, the veteran was notified of the 
adverse determination and her appellate rights, but she 
failed to file a timely appeal of each decision and they are 
final.  38 U.S.C.A. § 7105.

In April 2003, the veteran filed a claim to reopen the issue 
of entitlement to service connection for a chronic cervical 
spine disability and residuals of a left shoulder fracture, 
contending that she had orthopedic and neurological 
disabilities of her cervical spine and left shoulder, which 
included residuals of a hairline fracture of her left 
shoulder blade, whose primary manifestation was pain in these 
areas.  Evidence submitted in support of this claim included 
VA and private medical records dated from 1996 to 2004, 
showing treatment for chronic neck and shoulder pain 
attributed to diagnoses of fibromyalgia, chronic pain 
syndrome, cervicobrachial syndrome, cervical segment 
dysfunction, and cervical sprain and strain.  Medical 
documents show that the veteran reported a history of onset 
of chronic neck, upper back, and shoulder pain in military 
service.  However, a private chiropractic treatment report 
dated in May 1991 documents that the veteran reported that 
her symptoms were the result of a incident two years earlier, 
in which she allegedly sustained a jerking injury to her neck 
when an escalator on which she was riding suddenly stopped.  
She also reported that approximately one month after this 
injury, she was boarding an elevator when the doors suddenly 
closed on her shoulders and neck and injured them.

The veteran presented oral testimony before the Board at a 
hearing conducted in October 2004, that she entered active 
duty in her early 30's, which was a later age then most of 
her fellow recruits, and was made to go through the rigors of 
basic training twice.  Her contention was that her neck, 
upper back, and shoulder disabilities were the result of 
repetitive stress injuries to her older and less robust 
physique that were sustained during basic training in 
service.

A final decision cannot be reopened and reconsidered by VA 
unless new and material evidence is presented in connection 
with a request that the previously denied claim be reopened.  
See 38 U.S.C.A. § 5108; Suttman v. Brown, 5 Vet. App. 127, 
135 (1993).  When it is determined that new and material 
evidence has been submitted, VA must reopen a previously 
denied claim.  See 38 U.S.C.A. § 5108; Spencer v. Brown, 4 
Vet. App. 283, 286-87 (1993).  If new and material evidence 
is presented or secured with respect to a claim that has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.  Regardless of the actions of the 
RO, the Board has a legal duty to address the "new and 
material evidence" requirement.  If the Board finds that no 
new and material evidence has been submitted, it is bound by 
a statutory mandate not to consider the merits of the case.  
Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd 83 F.3d 1380 
(Fed. Cir. 1996); see also McGinnis v. Brown, 4 Vet. App. 
239, 244 (1993).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  The regulatory changes 
of the new and material evidence requirement, found at 38 
C.F.R. § 3.156(a) in the VA regulations implementing the 
VCAA, apply only to a claim to reopen a finally decided claim 
that was received on or after August 29, 2001.  38 C.F.R. § 
3.159(c).  As the veteran in this case filed her claim to 
reopen the issue of entitlement to service connection in 
April 2003, after the effective date for regulatory change of 
the new and material evidence requirement, the changes to the 
definition of new and material evidence will be applied here.

New evidence means existing evidence not previously submitted 
to VA.  Material evidence means existing evidence that by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative or redundant of the evidence of record at the time 
of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156.

The medical evidence received since the time of the last 
final RO denial of April 1996 is not "new and material" as 
it is cumulative of the evidence previously considered by the 
RO.  The new evidence submitted contains no objective opinion 
that directly links the veteran's current neck and shoulder 
disabilities to her period of active duty.  Additionally, the 
veteran's testimony is cumulative of previous contentions 
considered by the RO.  Moreover, she is not a trained medical 
professional, and her contentions regarding the etiology of 
current disorders are insufficient to constitute new and 
material evidence.  See Layno v. Brown, 6 Vet. App. 465 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

In view of the foregoing discussion, the Board finds that new 
and material evidence has not been submitted to reopen the 
veteran's previously denied claim of entitlement to service 
connection for orthopedic and neurological disabilities of 
her neck and shoulders.  Her appeal in this regard is 
therefore denied.



(b.)  Cervical Radiculopathy

The veteran's service medical records for her period of 
active duty from October 1984 to May 1986 show no treatment 
for, or diagnosis of a chronic radiculopathic condition 
affecting her cervical spine during service.  Post-service VA 
and private medical records also do not show treatment for a 
chronic radiculopathic condition affecting her cervical spine 
to a compensably disabling degree within one year following 
her discharge from service.

VA and private medical records, dated from 1986 to 2004, show 
treatment of the veteran for complaints of chronic neck pain 
that have been attributed to diagnoses of fibromyalgia, 
chronic pain syndrome, cervicobrachial syndrome, cervical 
segment dysfunction, and cervical sprain and strain.  An 
August 1990 VA x-ray study of her cervical spine shows normal 
radiographic findings.  The treatment reports also discuss 
radiculopathy associated with her service-connected low back 
disability, but none associated with her cervical spine.  

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a).  Service connection may be granted for 
any disease diagnosed after discharge from active duty when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Service connection may also be granted 
for disability, which is proximately due to, or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a).

In the present case, the objective medical evidence does not 
show that the veteran currently has a radiculopathic 
condition affecting her cervical spine.  In the absence of 
objective evidence establishing the existence of the claimed 
disabling condition, service connection for cervical 
radiculopathy cannot be granted.  The question of whether or 
not the cervical radiculopathy is secondary to a cervical and 
left shoulder disability is mooted by the absence of a 
diagnosis of cervical radiculopathy and because service 
connection for a cervical and left shoulder disability has 
not been established.  Because the evidence in this case is 
not approximately balanced with regard to this specific 
issue, the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The veteran's claim for entitlement to service 
connection for cervical radiculopathy is therefore denied.


ORDER

New and material evidence having not been submitted, the 
veteran's application to reopen her previously denied claim 
of entitlement to service connection for a chronic cervical 
spine disability and residuals of a left shoulder fracture, 
previously claimed as fibromyalgia with trigger points on the 
upper shoulders, bilaterally, and upper back, is denied.

Service connection for radiculopathy, to include as secondary 
to a chronic cervical spine disability and residuals of a 
left shoulder fracture, is denied.


REMAND

A review of the claims file also shows that in the June 2003 
RO decision, the veteran's claim to reopen the issue of 
entitlement to service connection for bilateral hearing loss 
was denied for failure to submit new and material evidence.  
Notice of this decision was sent to the veteran in 
correspondence dated June 2003.  Thereafter, in 
correspondence received by VA in November 2003, the veteran 
expressed disagreement with the denial of the aforementioned 
claim.  Her written statement is sufficient to constitute a 
timely Notice of Disagreement as it was received within a 
year from the date she was notified of the decision.  See 38 
C.F.R. § 20.201 (2004); Gallegos v. Principi, 283 F.3d 1309 
(Fed. Cir. 2002).  A review of the record, however, does not 
indicate that a Statement of the Case addressing this 
specific issue was furnished by the RO to the veteran in 
response to her timely Notice of Disagreement.  It is proper 
to remand this issue, as the veteran has not been provided a 
Statement of the Case on it.  Manlincon v. West, 12 Vet. App. 
238, 240-41 (1999).  

In view of the foregoing discussion, the case is remanded for 
the following actions:

The RO should provide the veteran and her 
representative a Statement of the Case as 
to the issue of whether new and material 
evidence has been submitted to reopen the 
claim of entitlement to service 
connection for bilateral hearing loss.  
The veteran must be informed that she 
must file a timely and adequate 
substantive appeal in order to perfect an 
appeal of this issue to the Board.  See 
38 C.F.R. §§ 20.200, 20.202, 20.302(b) 
(2004).  Only if a timely substantive 
appeal is filed with respect to this 
issue, subject to current appellate 
procedures, the case should be returned 
to the Board for further appellate 
consideration.

No action is required by the veteran until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


